This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NICK KAPNISON,

 3          Petitioner-Appellant,

 4 v.                                                     No. 34,481

 5 CHRIS KAPNISON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Beatrice J. Brickhouse, District Judge

 9 Jackson Law, LLC
10 Wesley C. Jackson
11 Albuquerque, NM

12 for Appellant

13 Sanchez, Mowrer & Desiderio, P.C.
14 F.M. Mowrer
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.

19   {1}    Petitioner appeals from the district court’s order denying his motion to amend

20 the judgment adopting and attaching the transcript of the parties’ mediation as the
 1 parties’ marital settlement agreement. We issued a notice of proposed summary

 2 disposition, proposing to affirm. Petitioner has responded to our notice with a

 3 memorandum in opposition. We have considered Petitioner’s response and remain

 4 unpersuaded that Petitioner has demonstrated that the district court lacked jurisdiction

 5 to adopt the transcript as the parties’ marital settlement agreement. We affirm.

 6   {2}   On appeal, Petitioner has argued that the district court was without jurisdiction

 7 to enter the order adopting the transcript of the mediation between the parties as the

 8 marital settlement agreement, to make it a part of the divorce decree, after the parties

 9 voluntarily dismissed the case. [DS 7-12; MIO 4-7]

10   {3}   As our notice indicated, Petitioner’s argument overlooks several important

11 aspects of the proceedings below, and his response does not adequately discuss our

12 observations. We continue to be puzzled by the reasons behind the parties’ voluntary

13 dismissal and Petitioner’s argument on appeal. Below, we recount our observations

14 and concerns about Petitioner’s arguments in the context of pertinent events that

15 occurred in district court.

16   {4}   First, the parties agreed that their marital settlement agreement was

17 memorialized by the transcript of their settlement in mediation, and Petitioner does

18 not contradict this apparent fact. [RP 282, 331] He merely asserts that the transcript

19 indicates that the parties intended to formalize the agreement. [MIO 6] The stipulated



                                               2
 1 motion for dismissal, however, references the fact that the parties executed a

 2 settlement agreement that was memorialized through the court reporter, [RP 282]

 3 presumably at mediation. Accordingly, the record shows that the parties were divorced

 4 and a marital settlement agreement was reached at the time of the voluntary dismissal.

 5   {5}   Second, the district court retains jurisdiction over its orders for enforcement

 6 purposes. See Hall v. Hall, 1992-NMCA-097, ¶ 38, 114 N.M. 378, 838 P.2d 995 (“As

 7 a general rule, while a court has jurisdiction after the judgment to enforce that

 8 judgment, it lacks jurisdiction to modify the judgment except under limited

 9 circumstances.”). After the voluntary dismissal, Respondent filed a motion to enforce

10 the marital settlement agreement, [RP 288-90] to which Petitioner responded,

11 acknowledging the existence of the marital settlement agreement and requesting relief

12 thereunder. [RP 297-98] As we explain more below, all issues before the district court

13 after the voluntary dismissal have been related to the enforcement of its orders. For

14 unknown reasons, the district court did not rule on the parties’ enforcement issues, and

15 the parties did not pursue those matters. Instead, the district court entered an order

16 dismissing the pending claims without prejudice for the failure to prosecute. [RP 322]

17   {6}   Third, Petitioner himself moved to reinstate the case, asking the district court

18 to place this case on its docket, stating “all of the terms as set forth in the [m]arital

19 [s]ettlement [a]greement have not yet been fulfilled.” [RP 328] The record indicates



                                               3
 1 that the district court granted Petitioner’s motion to reinstate the case, “until the terms

 2 as set forth in the [m]arital [s]ettlement [a]greement have been fulfilled.” [RP 355]

 3   {7}   Petitioner then argued, as he does on appeal, that the district court lacked all

 4 jurisdiction over this case after the voluntary dismissal. [RP 346-47] That is, despite

 5 his actions to invoke the district court’s jurisdiction to deal with enforcement matters.

 6 Petitioner argues that the voluntary dismissal divested the district court of all

 7 jurisdiction to act on its orders and leaves a situation as though the suit were never

 8 brought. [RP 373; MIO 4] Surely, Petitioner does not contemplate that the parties

 9 were not divorced and had not reached an agreement, contrary to their stipulated

10 dismissal. [RP 282] The cases upon which Petitioner relies, however—for his

11 argument that the district court lacked jurisdiction over the case after the voluntary

12 dismissal—do not involve voluntary dismissals filed after a final order of divorce and

13 acceptance of a marital settlement agreement. [MIO 4-6] Because the district court

14 entered a divorce decree and accepted the parties’ voluntary dismissal, upon their

15 acknowledgment of the marital settlement agreement, the issues that were raised

16 thereafter surrounded the enforcement of these orders, as Petitioner acknowledged

17 below. [RP 297-98, 328]

18   {8}   As we stated above and in our notice, the district court retains jurisdiction over

19 its orders for enforcement purposes. See Hall, 1992-NMCA-097, ¶ 38. Petitioner



                                                4
 1 refers us to no authority indicating that a district court’s jurisdiction, repeatedly

 2 invoked to enforce its final, controlling orders, would have been vitiated by a

 3 voluntary dismissal despite any efforts by any party to seek enforcement of those

 4 orders. We continue to believe that the district court’s order adopting the mediation

 5 transcript as the marital settlement agreement was entered to clarify the settlement

 6 agreement in an effort to facilitate its enforcement and execution, [RP 331-32] an

 7 effort that even Petitioner’s own motions suggest to us is required in this case. [RP

 8 328, 347] See id. ¶ 41 (stating that, in this context, “ ‘[e]nforce’ means to compel

 9 obedience to, or to cause the provisions to be executed”).

10   {9}   We note that this Court’s reliance on Estate of Gutierrez v. Meteor Monument,

11 L.L.C., 2012-NMSC-004, ¶ 34, 274 P.3d 97, in our notice was not for its factual

12 similarities to this case; [CN 2] we expressly referred to that case for its recitation of

13 the invited error doctrine, which states that the orderly administration of justice is

14 subverted when a party is permitted to invite an error and then subsequently complain

15 about the error. We continue to believe that Petitioner invited any alleged errors about

16 which he now complains. Petitioner alleges two main errors in this appeal: (1) the

17 granting of the dismissal before the parties formalized the marital settlement

18 agreement; and (2) the reinstatement of the case. [RP 2-7] Petitioner, however,

19 requested a voluntary dismissal by stipulation, acknowledging the memorialized



                                               5
 1 existence of a marital settlement agreement by a court reporter, [RP 282] and he later

 2 requested reinstatement of the case to assist the parties in the enforcement of the

 3 marital settlement agreement. [RP 328] Although we agree with Petitioner that the

 4 procedure followed in this case was flawed, [MIO 1-2] it was a procedure that he

 5 requested. If Petitioner wanted the marital settlement agreement to have followed the

 6 rules more strictly, then he should have done so without seeking a dismissal and

 7 acknowledging the marital settlement agreement in its memorialized state.

 8   {10}   If, at the heart of Petitioner’s complaints about the procedure, is his

 9 dissatisfaction with the terms of the marital settlement agreement, then he should take

10 the appropriate steps to request that it be formalized, clarified, or altered. Challenging

11 the district court’s jurisdiction to act on the marital settlement agreement does nothing

12 to further this matter and is not a winning strategy.

13   {11}   For the reasons stated in our notice and in this opinion, we affirm the district

14 court’s order adopting the transcript of the mediation as the parties’ marital settlement

15 agreement.

16   {12}   IT IS SO ORDERED.


17
18                                           M. MONICA ZAMORA, Judge

19 WE CONCUR:



                                                6
1
2 CYNTHIA A. FRY, Judge


3
4 LINDA M. VANZI, Judge




                          7